Citation Nr: 0503793	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-50 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin infection of the 
hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The appellant enlisted in the U.S. Army Reserve in March 
1976.  She served on active duty for training (ADT), as a 
basic trainee and student, from May 1976 to November 1976.  
Thereafter, she was a member of the Ready Reserve as a 
Medical Specialist until her honorable discharge in March 
1979.

Based upon the type and dates of the service reported above, 
it appears that the appellant does not meet the requirements 
to qualify as a veteran under the laws and regulations 
governing VA benefits.  See 38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41 (2003).  Nevertheless, 
for the purpose of the present decision, we will address her 
as "the veteran."

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a fungal 
infection of the hands and feet.


FINDING OF FACT

Competent evidence of a nexus between the veteran's military 
service and the post-service skin infection of her hands and 
feet has not been presented or identified.


CONCLUSION OF LAW

Fungal infection of the hands and feet was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) in November 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction decision, the 
claimant must be provided notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give VA 
everything in the claimant's possession pertaining to the 
claim or claims.  

In the instant case, the agency of original jurisdiction 
decision notified the veteran of the information and evidence 
not of record that is necessary to substantiate her claim for 
service connection in May 2002 and March 2004 letters.  The 
agency of original jurisdiction issued the notification 
letters after the issuance of the September 1995 rating 
decision, which is not in keeping with the statute and which 
will be addressed below.  The RO informed the veteran that in 
order to establish service connection, the evidence must show 
three things: (1) evidence of a disease or injury that either 
began during service or was aggravated during service; 
(2) evidence of a current disability, which was usually shown 
by medical evidence or evidence showing persistent or 
recurrent symptoms of a disability; and (3) evidence of a 
relationship between the current disability and the disease 
or injury in service, which was also usually shown by medical 
records or a medical opinion.  

The March 2004 letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, service department, 
Social Security, and other Federal agencies.  She was advised 
that it was her responsibility to either send medical 
treatment records from her private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for her.  The veteran was also 
asked to advise VA if there was any other information or 
evidence she considered relevant to her claim so that VA 
could help by obtaining that evidence.  

In addition, the RO notified veteran of the reasons why she 
was found not entitled to service connection in the September 
1995 and May 2002 rating decisions, the July 1996 statement 
of the case (SOC), and the October 1997, May 2002, and 
September 2004 supplemental statements of the case (SSOCs).  
The SOC and SSOC also fully provided the laws and regulations 
pertaining to entitlement to the benefits sought, and 
included a detailed explanation as to why the veteran had 
been denied entitlement under the applicable laws and 
regulations based upon the evidence provided.  The duty to 
notify the veteran has thus been satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
First, the rating decision on appeal was issued prior to the 
passage of the VCAA.  Therefore, it is impossible for the 
veteran to have been provided with a VCAA notice prior to the 
issuance of the rating decisions on appeal.  Second, the 
veteran was adequately furnished with the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with her claim.  
Any error resulting from VCAA notice subsequent to the 
initial rating decision was harmless error, as it pertains to 
this issue.  The RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The veteran 
was informed of the evidence necessary to substantiate her 
claim.  The provisions of VCAA have been substantially 
complied with, and no useful purpose would be served by 
delaying appellate review of this claim for further notice of 
the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the claims folder includes the veteran's 
service medical records, private medical records, and 
statements and testimony by the veteran.  The record reflects 
that VA has attempted on several occasions to obtain 
additional service medical records that the veteran has 
asserted exist from one or more periods of active duty for 
training.  She states that she was treated for her skin 
infection in 1977 while on ADT.  VA has written to the 
National Personnel Records Center, which has indicated that 
it has sent all the medical records in its possession 
pertaining to the veteran to VA.  The RO wrote to the 
Commander of the U.S. Army Reserve for these records, and 
none were found.  

In view of those efforts, the Board finds that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3).  Additionally, some private 
medical records could not be found, and the veteran has been 
properly notified of VA's inability to obtain those records.  
Id. at (b)(2).  The veteran has not identified any pertinent 
VA or private medical treatment pertinent to the issue being 
decided that has not been obtained.  It does not appear that 
there are additional medical treatment records that are 
necessary to proceed to a decision on the issue being decided 
in this case.

Although an examination was not provided in connection with 
the veteran's claim for service connection, Board finds that 
VA was not under an obligation to provide an examination, as 
such was not necessary to make a decision on this claim.  
Specifically, under the new law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

Here, the evidence does not indicate that the disability may 
be associated with the veteran's active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent some showing by the veteran of a causal connection 
between the disability and service).  While the veteran has 
post-service diagnoses of fungal infection of the hands and 
feet, she has not brought forth any competent evidence 
suggestive of a causal connection between the current 
disability and service.  The RO informed her that she would 
need medical evidence of a relationship between the current 
disability and service, and the veteran has not provided such 
evidence.

Furthermore, the most recent diagnosis of a fungal infection, 
as shown in the record, was in 1993 - 12 years ago.  
Therefore, it is even questionable whether she meets the 
criteria of having a current disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection - Discussion

The veteran contends that she developed a skin disorder while 
she was on a period of active duty for training.  While a DD 
Form 214 is of record for her initial period of ADT, from May 
to November of 1976, her subsequent periods of ADT are not 
documented in the file.

The March 1976 report of medical examination upon entry into 
the Army Reserve shows that clinical evaluation of the skin 
was normal.  The examiner noted that the veteran had planus 
and cavus in her feet, which were not considered disabling.  
In a report of medical history completed by the veteran at 
that time, she denied a history of any skin diseases.  A 
November 1976 report of medical examination, at the time of 
her release from ADT, shows that clinical evaluation of the 
skin was normal.  In a report of medical history completed by 
the veteran at that time, she denied a history of skin 
diseases.  

A May 1985 private medical record shows that the veteran was 
admitted to the hospital with a complaint of a one-month 
history of foot infection, bilaterally.  She stated she had 
experienced problems in the past, and had been treated with 
medication for it as recently as six months before.  In past 
medical history, the examiner stated that the veteran had 
been diagnosed with eczema in the past.  Following 
examination, the examiner entered a diagnosis of initial 
fungal infection of the hands and feet, with a secondary 
infection of both feet.  The veteran underwent debridement of 
both feet during that month.  

A January 1986 private medical record shows that the veteran 
had been seen by dermatology and diagnosed with shoe 
dermatitis of the feet, chronic foot eczema, and 
onychomycosis.  In the "summary of present illness," the 
examiner wrote that the veteran had a history of eczema of 
the feet, which was refractory to treatment.  He stated that, 
approximately 15 years prior to admission, the veteran had 
developed nail changes, which were thought to be consistent 
with lichen planus.  He then stated that approximately three 
years prior to admission, the veteran had developed recurrent 
vesicular lesions of the palms and soles.  He added that she 
had been treated with topical antifungals and oral 
antibiotics prior to admission, without significant 
improvement.  

An October 1993 private medical record shows a diagnosis of 
tinea pedis with secondary cellulitis.  A separate October 
1993 private medical record shows that the veteran was seen 
in the emergency room with complaints of increasing rash to 
the hands and feet and entire body.  She reported mild 
itching.  The veteran stated that she had noticed this skin 
problem after being evaluated in the emergency room the prior 
day.  She indicated she had been evaluated in the past for a 
pustular-type rash to the hands and feet, treated with 
steroids, but she was unsure as to the diagnosis of the skin 
problem.  The diagnosis entered was pustulosis.  

In January 1997, the veteran presented oral testimony before 
a Hearing Officer at the RO.  There, she stated that she had 
suffered no problems with fungal infections with either her 
hands or her feet prior to the time she entered service.  She 
testified that the first time she noticed she had a fungal 
infection was while she was stationed in Arkansas, which was 
in either 1976 or 1977.  She said she went to a dispensary, 
where they soaked her feet and told her to submerge her hand 
in water.  She stated she was given ointments, which she used 
until the infection cleared up.  The veteran stated that she 
continued to treat her infection to prevent it from flaring 
up.  When the Hearing Officer asked more specific questions, 
the veteran stated that her skin disorder was treated during 
a two-week period of ADT in 1977.  She stated that the first 
time she was treated again for this skin disorder after 1977 
was in 1985.  

Private medical records, dated in 2001 and 2002, show no 
treatment for a skin infection.

Pursuant to 38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training (IADT).  38 U.S.C.A. §§ 101(24), 106; 
38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A. § 101(24) defines the term "active military, naval, 
or air service" as including "active duty" and "any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty."  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
As noted above, the appellant performed ADT from May 1976 to 
November 1976 in the U.S. Army Reserve, and thereafter 
remained a member of the Reserve until her discharge in March 
1979.

Thus, with respect to the appellant's Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ADT, or injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is not 
legally merited for IADT service when the disability results 
from a disease process.  See, e.g., Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under precedential 
caselaw, lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin infection of the hands 
and feet.  The veteran is competent to allege that she had a 
skin disorder while on a period of active duty for training; 
however, there are no objective medical records to 
substantiate her allegation.  For example, during her six 
months of ADT in 1976, there is no showing of a complaint or 
finding of any skin diseases during that time.  In fact, the 
veteran denied any history of skin diseases at the time she 
was separated from that period of training.  She asserts that 
she had other periods of active duty for training while in 
the reserves, following that initial six-month period of ADT, 
and that in 1977 she was treated for a skin disorder while on 
a two-week period of annual training.  VA's attempts to 
obtain those records have been unsuccessful.  Regardless, the 
veteran is competent to state that she had a skin infection 
of the hands and feet, as this is an observable condition.

However, there is a lack of any evidence of continuity of 
symptomatology between the time the veteran asserts she first 
developed the skin disorder, 1977, and first post-service 
showing of a skin disorder, 1985, which is a period of eight 
years.  In addition, in the May 1985 medical record, it is 
reported that the veteran complained of a one-month history 
of a bilateral foot infection, and of being diagnosed with 
eczema in the past.  In a January 1986 private medical 
record, the examiner stated that the veteran had developed 
nail changes 15 years prior to this admission, which would 
place the skin disease prior to the veteran's service in 1976 
and 1977.  The examiner noted that the veteran had a history 
of vesicular lesions approximately three years prior to 
admission, which would also not support a finding that the 
veteran had a chronic skin condition from 1977 to 1986; 
rather, it would indicate a possible chronic skin condition 
beginning in 1983.  

Also, between 1986 and 1993, there are no medical records to 
show a chronic skin condition of the feet and hands.  
Following 1977, the first diagnosis of a skin disorder was in 
1985.  The next showing was in 1986, and then in 1993, which 
is the last time the veteran was diagnosed with a skin 
disorder, although that diagnosis is different from those 
shown in 1985 and 1986.  That was 12 years ago.  Therefore, 
there is a question as to whether or not the veteran has a 
current skin disorder.  

When viewing the evidence as a whole, the Board finds that 
the preponderance of it is against a finding that the veteran 
developed a chronic skin disorder during any of her periods 
of active duty for training.  There are no objective medical 
records to substantiate her allegations of a chronic skin 
disorder, having started in 1977.  The medical histories 
shown in the 1985 and 1986 private medical records also do 
not substantiate a finding that the veteran developed a 
chronic skin disorder of the hands and feet eight years 
prior.  Further, and most important, no competent 
professional has attributed the post-service diagnoses of 
skin diseases of the hands and feet to a period of service, 
to include her various periods of ADT.  While the appellant 
has attributed the post-service skin diseases to service, she 
does not have the requisite knowledge of medical principles 
that would permit her to render an opinion regarding matters 
involving a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a skin infection of the hands and 
feet, and there is no reasonable doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a skin infection of the hands and feet 
is denied.




___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


